United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          June 13, 2007
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 05-41630
                         Summary Calendar


SCOTT SAMUEL MONROE,

                Petitioner-Appellant,

v.

UNITED STATES OF AMERICA,

                Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:04-CV-389
                       --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Scott Samuel Monroe appeals the district court’s denial of his

petition for a writ of error coram nobis.     Monroe sought coram

nobis relief from his 1988 guilty-plea conviction for tax evasion.

Monroe asserted in his petition that he discovered for the first

time in February 2004 that a critical element of the offense to

which he pleaded guilty was an intent to defeat or avoid taxes.

Monroe asserted that his conviction was a miscarriage of justice

because the district court failed to ascertain whether he had such


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 05-41630
                                     -2-

intent and because he did not, in fact, have such intent.              He

asserted that a writ of coram nobis was the appropriate remedy for

his claim because he was not aware of the claim until his sentence

was completely served and because he continued to suffer civil

disabilities flowing from his felony conviction.

     On    appeal,   Monroe     challenges     the     district   court’s

determination that he failed to show that he exercised reasonable

diligence in seeking relief and had failed to show that unless

relief was granted, there would be a complete miscarriage of

justice.   He argues that the record affirmatively demonstrates he

did not have the required intent.        The district court was free to

reject Monroe’s unsworn, self-serving assertions in favor of his

sworn affidavit and statements under oath.             See Blackledge v.

Allison, 431 U.S. 63, 74 (5th Cir. 1977).            Monroe thus fails to

show an error resulting in a complete miscarriage of justice.         See

United States v. Dyer, 136 F.3d 417, 422, 430 (5th Cir. 1998).

Further, Monroe has failed to offer sound reasons for his failure

to seek relief earlier.   Id.     The district court did not abuse its

discretion in denying the petition.

     AFFIRMED.